Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 30, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities: 
Claim 1 recites the limitation “an off level” twice.  It is unclear, and therefore indefinite, if these are the same level.
Claim 8 recites the limitation “an off level” twice.  It is unclear, and therefore indefinite, if these are the same level.
Claim 9 recites the limitation “the running level (612;,”  This appears to be intended as “the running level”. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hergesheimer et al., U.S. Patent 8,489,271 B2 (2013).
As to claim 1, Hergesheimer et al. discloses a method of operation for a vehicle system comprising: 
determining an activity level of a vehicle bus (Column 2, Lines 57-60, Column 4, Lines 3-24); 
determining a running level for the activity level for a running period (Column 5, Lines 15-43); 
detecting an off level for the activity level dropping from the running level (Column 5, Lines 15-43, Column 7, Lines 1-26); 
generating a true off state for an engine based on an off level (Column 7, Lines 1-26); and 
calculating vehicle usage based on the true off state (Column 7, Lines 1-26).
As to claim 2, Hergesheimer et al. discloses the method as claimed in claim 1, and further discloses wherein detecting the off level includes: 
detecting a transition level for the activity level dropping from the running level (Column 7, Lines 1-26); and 
detecting the off level dropping from the transition level (Column 7, Lines 1-26).
As to claim 3, Hergesheimer et al. discloses the method as claimed in claim 1 and further discloses further comprising: 
determining a vehicle speed for a vehicle including the vehicle bus (Column 5, Lines 15-43); 
determining a zero speed for the vehicle speed (Column 5, Lines 15-43); 
and 
wherein generating the true off state for the engine includes (Column 7, Lines 1-26): 
detecting the true off state based on the zero speed (Column 5, Lines 15-43). 
As to claim 4, Hergesheimer et al. discloses the method as claimed in claim 1 and further discloses further comprising: 
determining a revolutions per minute for the engine (Column 6, Lines 24-67); 
determining a zero revolution for the revolutions per minute (Column 6, Lines 24-67);  and 
wherein generating the true off state for the engine includes: 
detecting the true off state based on the zero revolution (Column 6, Lines 24-67).
As to claim 5, Hergesheimer et al. discloses the method as claimed in claim 1 and further discloses further comprising: 
determining a revolutions per minute for the engine (Column 6, Lines 24-67); 

wherein generating the true off state for the engine includes: 
detecting the true off state based on the zero revolution and after an offset delay between the zero revolution and the off level (Column 6, Lines 24-67).
As to claim 6, Hergesheimer et al. discloses the method as claimed in claim 1 and further discloses further comprising filtering out a stop-event for the engine as the true off state with the activity level of the vehicle bus (Column 7, Lines 1-26).
As to claim 8, Hergesheimer et al. discloses a vehicle system comprising: 
a communication circuit configured to: 
determine an activity level of a vehicle bus (Column 2, Lines 57-60, Column 4, Lines 3-24), 
determine a running level for the activity level for a running period (Column 5, Lines 15-43); 
a control circuit, coupled to the communication circuit, configured to: 
detect an off level for the activity level dropping from the running level (Column 5, Lines 15-43, Column 7, Lines 1-26), 
generate a true off state for an engine based on an off level (Column 7, Lines 1-26), and 
calculate vehicle usage based on the true off state (Column 7, Lines 1-26).
As to claim 9, Hergesheimer et al. discloses the system as claimed in claim 8 and further discloses wherein the control circuit is further configured to: 
detect a transition level for the activity level dropping from the running level (612; (Column 7, Lines 1-26), and 

As to claim 10, Hergesheimer et al. discloses the system as claimed in claim 8 and further discloses wherein the control circuit is further configured to: 
determine a vehicle speed for a vehicle including the vehicle bus (Column 5, Lines 15-43); 
determine a zero speed for the vehicle speed (Column 5, Lines 15-43); and 
detect the true off state based on the zero speed (Column 5, Lines 15-43). 
As to claim 11, Hergesheimer et al. discloses the system as claimed in claim 8 and further discloses wherein the control circuit is further configured to: 
determine a revolutions per minute for the engine (Column 6, Lines 24-67);   
determine a zero revolution for the revolutions per minute (Column 6, Lines 24-67); and 
detect the true off state based on the zero revolution (Column 6, Lines 24-67).
As to claim 12, Hergesheimer et al. discloses the system as claimed in claim 8 and further discloses wherein the control circuit is further configured to: 
determine a revolutions per minute for the engine (Column 6, Lines 24-67); 
determine a zero revolution for the revolutions per minute (Column 6, Lines 24-67); and 
detect the true off state based on the zero revolution and after an offset delay between the zero revolution and the off level (Column 6, Lines 24-67).
As to claim 13, Hergesheimer et al. discloses the system as claimed in claim 8 and further discloses wherein the control circuit is further configured to filter out a stop-event for the engine as the true off state with the activity level of the vehicle bus (Column 7, Lines 1-26).
As to claim 15, Hergesheimer et al. discloses a non-transitory computer readable medium including instructions executable by a control circuit for a vehicle system comprising: 
determining an activity level of a vehicle bus (Column 2, Lines 57-60, Column 4, Lines 3-24); 
determining a running level for the activity level for a running period (Column 5, Lines 15-43); 
detecting an off level for the activity level dropping from the running level (Column 5, Lines 15-43, Column 7, Lines 1-26); 
generating a true off state for an engine based on the off level (Column 7, Lines 1-26); and 
calculating a vehicle usage based on the true off state (Column 7, Lines 1-26).
As to claim 16, Hergesheimer et al. discloses the non-transitory computer readable medium as claimed in claim 15 and further discloses further comprising detecting a transition level for the activity level dropping from the running level and detecting the off level dropping from the transition level (Column 7, Lines 1-26).
As to claim 17, Hergesheimer et al. discloses the non-transitory computer readable medium as claimed in claim 15 and further discloses further comprising: determining a vehicle speed for a vehicle including the vehicle bus (Column 5, Lines 15-43); 
determining a zero speed for the vehicle speed(Column 5, Lines 15-43); and 
detecting the true off state based on the zero speed (Column 5, Lines 15-43).
As to claim 18, Hergesheimer et al. discloses the non-transitory computer readable medium as claimed in claim 15 further comprising: 
determining a vehicle speed for a vehicle including the vehicle bus (Column 6, Lines 24-67); 
determining a zero revolution for the revolutions per minute (Column 6, Lines 24-67); and 
detecting the true off state based on the zero revolution (Column 6, Lines 24-67).
As to claim 19, Hergesheimer et al. discloses the non-transitory computer readable medium as claimed in claim 15 and further discloses further comprising: determining a revolutions per minute for the engine (Column 6, Lines 24-67): 
determining a zero revolution for the revolution per minute (Column 6, Lines 24-67): and 
detecting the true off state based on the zero revolution and after an offset delay between the zero revolution and the off level (Column 6, Lines 24-67).
As to claim 20, Hergesheimer et al. discloses the non-transitory computer readable medium as claimed in claim 15 and further discloses further comprising filtering out a stop-event for the engine as the true off state with the activity level of the vehicle bus (Column 7, Lines 1-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hergesheimer et al., U.S. Patent 8,489,271 B2 (2013) in view of Camisa, U.S. Patent 9,644,977 B2 (2017).
As to claim 7, Hergesheimer et al. discloses the method as claimed in claim 1.  Hergesheimer et al. does not disclose use with an electric engine, as claimed. 
Camisa discloses wherein generating the true off state for the engine includes generating the true off state for the engine as an electric engine or an electric portion of a hybrid engine (Column 8, Lines 8-48).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Hergesheimer et al., with the use of an electric engine or electric portion of a hybrid engine, as claimed, as disclosed by Camisa, to determine the operational status of the vehicle with an electric engine, allowing for the same information and the same method on an electric or hybrid system, which are commonly known in the relevant art.
As to claim 14, Hergesheimer et al. discloses the system as claimed in claim 8.  Hergesheimer et al. does not disclose use with an electric engine, as claimed.  
Camisa discloses wherein the control circuit is further configured to generate the true off state for the engine as an electric engine or an electric portion of a hybrid engine (Column 8, Lines 8-48).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 8, as disclosed by Hergesheimer et al., with the use of an electric engine or electric portion of a hybrid engine, as claimed, as disclosed by Camisa, to determine the operational status of the vehicle with an electric engine, allowing for the same information and the same method on an electric or hybrid system, which are commonly known in the relevant art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666